DETAILED ACTION
During the interview held March 2, 2021, it was stated that a supplemental amendment may be potentially filed within two weeks. As of March 24, 2021 no supplemental amendment has been received and therefore the present action is in response to the claims filed February 11, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on February 11, 2021.  These drawings are accepted.
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered, however they are not fully persuasive, as discussed below. 
Regarding the rejections under 35 USC 112(b), the issues of claims 7, 10, and 14 have been addressed by the Applicant’s amendments. However, regarding claims 8 and 18, the 112(b) rejections have not been fully resolved. Claim 8 recites “an auto calibration control.” It is unclear what is structurally required of “auto calibration control” as it is unclear if “an auto calibration control” is a structure or a function and if the Applicant intends to invoke 112f. It is therefore unclear what is required of the claim. Claim 11 depends from claim 10 which requires “a button.” Claim 11 further requires “a manual rotary switch.” As stated in the previous office action, it is unclear if the adapter requires both a button and a rotary switch since the Applicant’s disclosure describes a rotary switch as an alternative to a button as described in paragraph [0031] and not as an addition to the button. Claim 18 recites “the mount.” A mount was not previously recited in the claim and therefore lacks proper antecedent basis. 
Regarding the rejections under 35 USC 102 and 103, Applicant asserts that Hall does not disclose the amended claim limitations. Examiner respectfully disagrees. Specifically, Applicant states that independent claim 1 has been amended to not include an internal 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite “single layer.” The term “layer” was not used in the original disclosure. The claims require “without an adapter” the limitation is not supported by the original disclosure.
The amendment filed February 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a housing consisting of a single layer” and “the hollow drive shaft…configured to receive a window blind tilt rod without an adapter.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) consisting of a single layer” and “the hollow drive shaft having a tilt rod receiving opening extending into the hollow drive shaft, the tilt rod receiving opening configured to receive a window blind tilt rod without an adapter.” These limitations were not adequately described and supported by the original disclosure. The original disclosure fails to provide support for “a housing consisting of a single layer.” It is unclear what is to be interpreted as “a single layer.” The specification does not include this terminology. Further, the drawings show what is best understood to be multiple layers and not a single layer. There is no specific description or disclosure of a single layer in the original disclosure nor is there support for the exclusion of additional layers. Because it is unclear how to interpret the term “layer” it appears that there can be multiple interpretations of layers, but they do not provide support for a single layer or the exclusion of additional layers; however, it emphasized that it is unclear and not understood how to interpret the claimed limitation as there is no proper support in the original disclosure.
The original disclosure also fails to provide support for “without an adapter.” The Applicant’s disclosure describes in paragraph [0025] and in paragraph [0036] the use of adapters; there is no support or description for the specific exclusion of adapters and therefore is not properly supported by the original disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a single layer.” It is not clearly understood what is meant by the term as this term was not used in the original disclosure. In the Applicant’s remarks filed February 11, 2021, there is also no clear statements regarding the term “layer” and therefore it is unclear how to interpret the language. The arguments of pages 8-10 discuss an external (exterior) and internal (interior) enclosure and it is unclear if the Examiner is to assume that the enclosures correspond to layers. However, this is not clarified in the claim nor is the limitation supported by the original disclosure as discussed above.
Claims dependent from claim 1 inherit these issues and are rejected for depending from rejected claim 1.
Claim 8 recites “an auto calibration control.” It is unclear what is structurally required of “auto calibration control” as it is unclear if “an auto calibration control” is a structure or a function and if the Applicant intends to invoke 112f. It is therefore unclear what is required of the claim.
Claim 11 depends from claim 10 which requires “a button.” Claim 11 further requires “a manual rotary switch.” As stated in the previous office action, it is unclear if the adapter requires both a button and a rotary switch since the Applicant’s disclosure describes a rotary switch as an alternative to a button as described in paragraph [0031] and not as an addition to the button.
Claim 18 “the mount.” A mount was not previously recited in the claim and therefore lacks proper antecedent basis for this limitation in the claim.
In view of the 112 issues discussed above the claims have been examined as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
As best understood, claims 1, 4, 5, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,392,860. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms. Pending claim 1 corresponds to patented claim as follows (the equivalent terms in the patented claims are within parentheses): a control device (tilt angle controlling device), having: a housing (housing unit); a motor (motor unit) connected to one or more gears (gear unit) positioned within the housing; a hollow drive shaft (hollow drive shaft) coupled to the one or more gears (gear unit), the hollow drive shaft configured to receive a window blind tilt rod (window blind tilt rode received in a tilt rod receiving opening); a control system having a communication board (electronic circuit unit) associated with a home automation wireless mesh protocol configured to communicate with one or more networked devices and a home automation controller; a home automation system including the one or more mesh networked devices, the home automation system being configured to communicate with the control device (home automation wireless mesh network configured to control the tilt angle via the electronic circuit unit to enable the tilt angle controlling device to be operated in one or more modes, the home automation wireless mesh network comprises a user device, a networked device, and the tilt angle controlling device with the electronic circuit; the networked device configured to wirelessly communicate with the home automation wireless network…wherein the networked device is one of a home automation controller, temperature sensor, a photosensor…a distance sensor); and an interface accessible from a computing device and configured to communicate with the home automation system and the control device, wherein the interface is configured to received commands from a user (a command transferred from the networked device to the tilt angle controlling device and in claim 6, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al. (US 9,540,871), hereinafter referred to as Hall.
Regarding claim 1, as best understood in view of the issues discussed above, Hall discloses a window blind control system (100), comprising: 
a control device (102), having: 
a housing consisting of a single layer (Figures 4-7 show an enclosure formed by 202a and 202b which are best understood to form a single layer housing which is understood to be equivalent to the housing shown in Applicant’s Figure 5; the housing formed by 202a and 202b enclose a motor, drive shaft, gears and control system),

	Figure 4 of Hall:
a hollow drive shaft (200) coupled to the one or more gears (200 coupled to 406), the hollow drive shaft having a tilt rod receiving opening (408) extending into the hollow drive shaft, the tilt rod receiving opening configured to receive a window blind tilt rod (408 of 200 receives a tilt rod) without an adapter (although Hall discloses that adapters may be used, they are not required, they are only used to accommodate shafts that differ from the shape of the tilt rod receiving opening 408); 
	Figure 4 of Hall:

    PNG
    media_image1.png
    665
    719
    media_image1.png
    Greyscale

a control system having a communication board  (404 includes a processor, memory, communication module, etc.; Hall: col 8, lines 53-60; the communication board in communication with a communication module 3700 and networked devices forming a control system) associated with a home automation wireless mesh protocol configured to communicate 
a home automation system including the one or more mesh networked devices, the home automation system being configured to communicate with the control device (as evident in Figure 38, the control device 102 communicates with the networked devices of the home automation system); and 
	Figure 38 of Hall:

    PNG
    media_image2.png
    661
    879
    media_image2.png
    Greyscale

an interface accessible from a computing device (3740) and configured to communicate with the home automation system and the control device (102), wherein the interface is configured to received commands from a user (Hall: Figure 27-36); 

Regarding claim 3, Hall discloses the hollow drive shaft includes a square opening (Hall: Figures 2-5).  
Regarding claims 4 and 5, Hall discloses that the communication between the window blind (communication board 404 of window blind) and the external devices uses any one of a Z-Wave protocol and a ZigBee protocol (Hall: col 21, lines 17-29).  
Regarding claim 8, Hall discloses the control system comprises: an auto calibration control configured to find a blind end point max tilt closed down and a max tilt closed up position based on the calculated force required to tilt the blinds closed in either direction (Hall: col 4, lines 31-42; col 10 line 51 – col 11 line 8; col 25 line 61 – col 26 line 29; col 30, lines 1-27).  
Regarding claim 9, Hall discloses a height adapter (104) configured to elevate the housing (102). The rail (104) serves as a height adapter since it supports the housing and elevates the housing when the rail is mounted.
Regarding claims 10 and 11, Hall discloses a pass through adapter configured to be mounted on a blinds headrail, the pass through adapter having: a single button accessible from an exterior blinds headrail, the single button being configured to command the control system based on a plurality of push patterns, wherein each of the plurality of push patterns sends a different command (Hall discloses manual adjustment is supplemented by a button and by physically pressing the button it generates and sends different commands to the window blind), and the pass through adapter further comprising: a manual rotary switch (twisting wand is understood to be a manual rotary switch) extending from the housing and configured to allow for manual adjustment.  
Regarding claim 12, Hall discloses wherein the housing further comprises: a power port configured to receive a power source (3710 connects to a port on the housing; Hall: Figure 38).  
Regarding claim 13, Hall discloses wherein the power source comprises one or more of: a USB adapter configured to connect to an AC outlet to supply direct power (Hall: col 13, lines 7-19); a USB adapter configured to connect to an AC outlet and recharge a rechargeable battery; and a solar panel (3712) configured to recharge the rechargeable battery (3710).  
Regarding claim 15, Hall discloses the communication board (404) is removable and replaceable.  
Regarding claim 16, Hall discloses the control system is configured to receive a command from one of the one or more networked devices to tilt open or close the blinds based on a predetermined value reached by the one of the one or more networked devices (the control system adjusts the blinds based on sensor information from temperature sensors, security sensors, light sensors).  
Regarding claim 19, Hall discloses the control system is a printed circuit board (404).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied in claim 1 above.
Regarding claim 2, Hall discloses the hollow drive shaft includes a square opening but utilizes an adapter to provide an hexagonal opening (Hall: Figures 4, 8, 9, 11; Hall discloses adapters for the hollow drive shaft such that it is includes openings of different shapes).  However, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to instead provide the square opening as a hexagonal opening to omit the requirement for an adapter in order to minimize the working parts of a device. Hall clearly shows that it is known for a system to have tilt rods having a hexagonal shape and providing the system with a hexagonal opening instead of a square opening would have been obvious to one having ordinary skill in the art since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied in claim 1 above, in further view of Domel (US 8,698,958).
Regarding claim 17, Hall discloses that the tilt rod is inserted into the hollow drive shaft and is secured within the hollow drive shaft but fails to disclose a set screw. However, providing a set screw would have been obvious to one having ordinary skill in the art at the time of filing the invention since set screws are known to lock elements together to prevent relative rotation between the elements. Domel discloses that rotation between a rod (402) and a hollow element (416) in which the rod is received are secured together and prevented against relative rotation by a set screw (Domel: col 21, lines 15-19). The tilt rod and hollow drive shaft of Hall rotate together and it would be desirable to provide a set screw inserted through a thickness of the hollow drive shaft and into the tilt rod to ensure securement. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied in claim 1 above, in further view of Sheu (US 2009/0242145).
Regarding claim 18, Hall discloses that the motor is housed within the housing. However, Hall fails to disclose a fixing unit containing a noise damping material. As best understood, Sheu teaches that it is known to fix a motor (21) within a housing (1) with a fixing unit (31) containing a noise damping material (the fixing unit is made of a buffering flexible material) and configured to secure within the housing (1) and the fixing unit (31) isolates the motor (21) from the housing (1) to reduce noise. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide Hall with a fixing unit having noise damping material since it is a known technique for mounting a motor within a housing and provide the benefit of reducing noise of the motor within the housing. One would be motivated to modify Hall in order to reduce noise of the motor during operation. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634